                                                                 U.S. DISTRICT COURT
                                                                 Southern District of Ga.
                IN THE UNITED STATES DISTRICT COURT                         In Office
                      THE SOUTHERN DISTRICT OF GEORGIA                          ^
                                   SAVANNAH DIVISION                    \c>\ZazoM

UNITED STATES OF AMERICA                                               Deputy CtdfK

V.                                                       CASE NO. CR418-167


EDWARD MAYNOR,


     Defendant.




                                         ORDER



     Before     the     Court       is     Defendant's      Daubert      Motion         and/or

Motion   in    Limine      Regarding       the     Testimony    of    the    Government's

Expert   Witness,       Phillip          Hopper.    (Doc.      87.)   In     his        motion.

Defendant     seeks    to     exclude      the     testimony    of    the    Government's

expert witness that           Defendant's DNA            was on the         rifle because

^'that fact does not assist the jury in determining whether the

Defendant possessed the rifle." (Id. at 5.) For the following

reasons, Defendant's motion is DENIED.

     Defendant        seeks    to    exclude       the   testimony      of     Mr.       Hopper

pursuant to Daubert v. Merrell Dow                       Pharmaceuticals, 509 U.S.

579, 113 S. Ct. 2786, 125 L. Ed. 2d 469 (1993). The admission of

expert testimony is controlled by Federal Rule of Evidence 702:

              A witness who is qualified as an expert by
              knowledge, skill, experience, training, or
              education may testify in the form of an
              opinion or otherwise if:
              (a) the expert's scientific, technical, or
              other specialized knowledge will help the
              trier   of    fact    to    understand     the   evidence      or
              to determine a fact in issue;
